DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s amendments to claim 1 and the arguments presented has overcome the rejection of claims 1 an 3-7 as presented in the Office Action dated, 10/14/2021. Therefore, the Examiner has withdrawn the previously presented rejection in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1 and 3-5 were rejected as being unpatentable over Matsumura, claim 6 was rejected as being unpatentable over Matsumura in view of Chada and claim 7 was rejected as being obvious over Ohashi in view of Matsumura. Presently, Applicant has amended independent claim 1 to now include the limitation, ‘…wherein the resin is selected from the group consisting of a polyester, a polyether, a novolac resin, and a maleimide resin, and excluding acrylic resin and methacrylic resin…’ Applicant has persuasively demonstrated how this amendment to claim 1 distinguishes the resist underlayer film-forming composition of claim 1 from the disclosures of Matsumura. The prior art also fails to provide other relevant disclosures which either cure the deficiencies of Matsumura or teach and/or suggest the resist underlayer film-forming composition recited in claim 1 as amended. Therefore independent claim 1 and claims 3-4 depending therefrom are allowable. 
Independent claim 5 is directed to a method for manufacturing a semiconductor element comprising a step of applying a resist underlayer film-forming composition according to claim 1 to a substrate. Independent claim 5, which incorporates the allowable subject matter of independent claim 1 as amended, is also distinguishable from the disclosures of Matsumura. Therefore independent claim 5 and claim 6 depending therefrom are allowable. Independent . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899